Case 1:15-cv-07433-LAP Document 1218-33 Filed 07/15/21 Page 1 of 3


               McCAWLEY DECLARATION




                    EXHIBIT 12
        Case 1:15-cv-07433-LAP Document 1218-33 Filed 07/15/21 Page 2 of 3


                                                      IN THE CIRCUIT COURT OF THE 17TH
                                                      JUDICIAL CIRCUIT IN AND FOR
                                                      BROW ARD COUNTY, FLORIDA

                                                      CIVIL DIVISION

BRADLEY I. EDWARDS, and                               CASE NO. CACE 15-000072
PAUL G. CASSEL L,

       Plaintiffs,

v.

ALAN DERSHOWITZ,

       Defendant.


 ORDER ON BOIES, SCHILLER & FLEXNER LLP AND JANE DOE NO. 3's MOTIONS
           TO QUASH SUBPOENAS OR FOR PROTECTIVE ORDER

       This Cause comes before the Court on November 2, 2015 upon Boies, Schiller & Flexner

LLP ' s Motion to Quash Subpoena Or For Protective Order and Jane Doe No. J's Motion to Quash

Subpoena Or For Protective Order.

       Having reviewed the record and being otherwise fully advised, the Court hereby Orders:

       1. Non-Party Law Firm Boies, Schiller & Flexner LLP ' s Motion to Quash Subpoena is

          GRANTED. The subpoena to Boies, Schiller & Flexner LLP is quashed in its entirety.

       2. Non-Party Jane Doe No. 3 's Motion to Quash Subpoena or For Protective Order is

          Denied in Part, Granted in part, as follows:

              a. The Motion to Quash is Granted as to Requests Nos. 9, 17, 18, 20, and 23. The

                     Motion is denied as to the remaining Requests.

              b. A Confidentiality Order shall be entered.

              c. The deposition of Jane Doe No. 3 shall be limited to 4 hours without prejudice

                     to request for add itional time in the future.

              d. The deposition will be taken at the law firm representing the witness, Boies,

                     Schiller & Flexner LLP.
        Case 1:15-cv-07433-LAP Document 1218-33 Filed 07/15/21 Page 3 of 3


              e. There shall be a special master, paid by the Defendant, present at the

                   deposition, to rule on objections.

              f.   The Defendant Alan Dershowitz can be present at the deposition.

              g. The deposition will be limited to the issues of this case without prejudice for

                   another deposition, if required, in the future. The issues and said limitations

                   will be determined by the special master.


        DONE AND ORDERED in Broward County, Florida on this _ _ day of November,
2015.


                                                                 ' ,   I   '   2 20\5
                                                        Honorable.JJ.tdge Th'otilas Lynch
                                                        Circuit Judge
cc: Counsel of Record
